  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RICKEY LETT,                          )
                                      )
      Plaintiff,                      )
                                      )        CIVIL ACTION NO.
      v.                              )         2:18cv125-MHT
                                      )              (WO)
GARDEN CITY GROUP, LLC,               )
                                      )
      Defendant.                      )

                                OPINION

      Plaintiff        filed    this      lawsuit     asserting        that

defendant committed fraud in relation to a class action

settlement.       This lawsuit is now before the court on

the   recommendation       of    the      United    States       Magistrate

Judge that defendant’s motion to dismiss be granted and

that the case be dismissed with prejudice.                   Also before

the    court      are      plaintiff’s         objections         to      the

recommendation,         which   are       contained   in     a     document

labelled    as     a     complaint;        plaintiff’s       motion       for

judgment   on     the    merits;       and   defendant’s         motion    to

strike.    After an independent and de novo review of the

record, the court concludes that plaintiff’s objections
should   be   overruled,     the    magistrate    judge’s

recommendation adopted, defendant’s motion to dismiss

granted, plaintiff’s motion for judgment on the merits

denied, and defendant’s the motion to strike granted in

part.

    An appropriate judgment will be entered.

    DONE, this the 11th day of October, 2018.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
